Citation Nr: 0624500	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-03 183A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension as being 
proximately due to or the result of the service connected 
diabetes mellitus.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

This appeal arises from an August 2004 rating decision of the 
Waco, Texas Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for hypertension that is either 
proximately due to or has been aggravated by his service 
connected diabetes mellitus.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2005).  It was further 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

On VA examination in August 2004, the examiner noted that the 
veteran had reported that he had been diagnosed with 
hypertension in 1999 prior to the diagnosis of diabetes 
mellitus.  The VA examiner opined that hypertension was not 
related to diabetes mellitus and cited as a primary reason 
for this opinion the fact hypertension had been diagnosed 
first.  

It is clear from the record, however, that the VA examiner's 
statement that hypertension preexisted diabetes was 
incorrect.  There are two reasons for this conclusion.  
First, a review of the VA outpatient records shows that 
diabetes was diagnosed in March 2000 prior to the 
manifestation of hypertension and, secondly, in February 2005 
the veteran's VA treating physician stated that hypertension 
was diagnosed after diabetes mellitus.  As the August 2004 VA 
opinion was based on an incorrect factual premise, the Board 
finds that this opinion is fatally flawed.  In addition, the 
August 2004 VA medical opinion failed to indicate whether the 
service connected diabetes mellitus aggravated the veteran's 
hypertension under 38 C.F.R. § 3.310 and Allen.     

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  All of the veteran's current treatment 
records should be obtained to include those from the El Paso 
VA outpatient clinic.  

In this case, following the gathering of all current 
treatment records, the veteran should be provided a VA 
examination with a medical opinion as to the etiology of the 
veteran's hypertension to include whether hypertension is 
secondary to the service connected diabetes mellitus or; in 
the alternative, whether the service connected diabetes 
mellitus aggravated hypertension.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the El Paso VA outpatient 
clinic.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
appellant for a VA examination by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims file must be reviewed 
by the physician prior to the 
examination and all necessary diagnostic 
tests should be accomplished, if deemed 
necessary.  Based on a complete review 
of the claims folder and the current 
examination, the physician should 
provide an opinion as to whether it is 
at least as likely as not that 
hypertension a) is proximately due to 
the service connected diabetes mellitus; 
or b) whether the service connected 
diabetes mellitus permanently aggravated 
the veteran's hypertension.  (In 
answering these questions, the physician 
must use the standard of proof provided 
by the Board.)  In addition, the 
physician should provide for the record 
all factors upon which the opinion is 
based.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



